Name: 2013/188/EU: Commission Implementing Decision of 18Ã April 2013 on annual reports on non-discriminatory inspections carried out pursuant to Council Regulation (EC) NoÃ 1/2005 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) NoÃ 1255/97 (notified under document C(2013) 2098) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: documentation;  agricultural activity;  information technology and data processing;  organisation of transport;  tariff policy
 Date Published: 2013-04-23

 23.4.2013 EN Official Journal of the European Union L 111/107 COMMISSION IMPLEMENTING DECISION of 18 April 2013 on annual reports on non-discriminatory inspections carried out pursuant to Council Regulation (EC) No 1/2005 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) No 1255/97 (notified under document C(2013) 2098) (Text with EEA relevance) (2013/188/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1/2005 of 22 December 2004 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) No 1255/97 (1), and in particular Article 30(2) of thereof, Whereas: (1) Regulation (EC) No 1/2005 lays down rules for the transport of live vertebrate animals carried out within the Union, including the specific checks to be carried out by officials on consignments entering or leaving the customs territory of the Union. Article 27(1) of Regulation (EC) No 1/2005 provides that the competent authority is to check that the requirements of that Regulation have been complied with, by carrying out non-discriminatory inspections of animals, means of transport and accompanying documents (non-discriminatory inspections). (2) In addition, Article 27(2) of Regulation (EC) No 1/2005 provides that Member States are to submit to the Commission by 30 June each year an annual report for the previous year on the non-discriminatory inspections (the annual reports). The annual reports are to be accompanied by an analysis of the major deficiencies detected and an action plan to address them. (3) The Report from the Commission to the European Parliament and the Council on the impact of Council Regulation (EC) No 1/2005 on the protection of animals during transport (2) considered that implementing measures should be adopted concerning the controls to be performed by the competent authorities of the Member States in accordance with Article 27(1) of Regulation (EC) No 1/2005. (4) That report also concluded that the structure of the reporting system should be further harmonised, as it would provide better and more comparable data. (5) Accordingly, this Decision should establish a harmonised model form for the annual reports and, in order to reduce the administrative burden on Member States, it should also provide for the annual reports to be submitted electronically to the Commission. (6) Non-discriminatory inspections are carried out by the competent authority at different stages of a journey. They are carried out before departure, during the journey, at arrival at the place of destination and after the completion of the journey. During a non-discriminatory inspection, the competent authority may carry out a number of checks to verify compliance with Union legislation. This may include checking that animals are fit for being transported; checking that the means of transport is fulfilling the requirements of Union legislation or that the transporter has the necessary authorisations. The transporter may or may not be informed beforehand. (7) Transporters often anticipate that non-discriminatory inspections will be carried out before departure on long journeys between Member States and with third countries and after arrival at the place of destination when it is a slaughterhouse, and such non-discriminatory inspections often comprise checks of large numbers of animals. Accordingly, in the annual reports those non-discriminatory inspections should be listed separately from random and risk-based non-discriminatory inspections which are usually not anticipated and may cover a smaller number of animals. (8) Non-discriminatory inspections carried out before or during journeys include checks by the competent authority of any accompanying documents that are required to be made available to it. Those non-discriminatory inspections should be accounted for separately from non-discriminatory inspections carried out after the completion of a journey, which include checks of journey logs or printouts from navigations systems, with the sole purpose of verifying compliance with the requirements set out in paragraphs 1.4, 1.5, 1.7 and 1.8 of Section 1 of Chapter V of Annex I to Regulation (EC) No 1/2005 concerning journey times and resting periods. (9) Accordingly, in order to ensure a proper comparison of the information collected during the non-discriminatory inspections, this Decision should provide for three different types of non-discriminatory inspections to be reported separately for the purposes of the annual reports. Those three types of non-discriminatory inspections should cover: (a) non-discriminatory inspections carried out at place of departure before the animals are transported on long journeys between Member States and with third countries, and after the animals are unloaded from the means of transport at the place of destination when it is a slaughterhouse; (b) non-discriminatory inspections carried out during the transport; and (c) non-discriminatory inspections carried out after the completion of the transport to verify compliance with journey times and resting periods. (10) During a non-discriminatory inspection, the competent authority may check one or more animals, means of transport and accompanying documents. The outcome of the non-discriminatory inspection may result in cases of non-compliance with the requirements of Regulation (EC) No 1/2005 being detected by the competent authority and action taken by it to address non-compliance. A proper comparison of the outcome of such non-discriminatory inspections in the Member States requires that they are accounted for and reported in a harmonised manner. (11) This Decision should apply from 1 January 2015 in order to give the Member States sufficient time to adapt their national data collection systems to the information required to be included in the annual reports in accordance with this Decision. (12) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Subject matter and scope This Decision lays down rules on the annual reports of non-discriminatory inspections which are to be submitted by the Member States to the Commission by 30 June each year in accordance with Article 27(2) of Regulation (EC) No 1/2005 (the annual reports). Those rules concern the information to be included by the Member States in the annual reports on the non-discriminatory inspections of animals, means of transport and accompanying documents to be carried out by the competent authority in accordance with Article 27(1) of Regulation (EC) No 1/2005 (the non-discriminatory inspections) and the manner in which they are to be submitted to the Commission. Article 2 Information to be included in the annual reports and model form 1. The annual reports shall contain the following information on the non-discriminatory inspections, divided by species of animal and by type of non-discriminatory inspection, and as referred to in Annex I to this Decision and in the explanatory notes set out in Annex II hereto: (a) the total number of the different types of non-discriminatory inspections carried out by the competent authority during which animals, means of transports or accompanying documents have been checked, as referred to in Section A of Table 1 of Part 2 of Annex I and in Part 1 of Annex II; (b) the number of animals, means of transport or accompanying documents that have been effectively checked by the competent authority during the non-discriminatory inspections, as referred to in Section B of Table 1 of Part 2 of Annex I, which shall only include: (i) the number of animals that have been physically checked; (ii) the number of means of transport that have been physically checked; however, it shall not include checks that are part of an approval procedure in accordance with Article 7 of Regulation (EC) No 1/2005; (iii) the number of accompanying documents referred to in Articles 4(2) and 6(1), (5), (8) and (9) of Regulation (EC) No 1/2005 and in paragraphs 5 and 8 of Annex II thereto that have been made available to the competent authority and checked by it. When more than one accompanying document has been checked during one inspection, this may be declared as a check of one document. (c) the category and number of cases of non-compliance with the requirements of Regulation (EC) No 1/2005 that have been detected by the competent authority during the non-discriminatory inspections, as referred to in Table 2 of Part 2 of Annex I and in Part 2 of Annex II to this Decision; (d) the category and number of actions taken by the competent authority following the detection of cases of non-compliance with the requirements of Regulation (EC) No 1/2005, as referred to in Table 3 of Part 2 of Annex I and in Part 3 of Annex II to this Decision; (e) an analysis of the major deficiencies detected during the non-discriminatory inspections and an action plan to address them, as referred to in Part 3 of Annex I. 2. The annual report shall be submitted to the Commission in electronic form in accordance with the model form of the annual report set out in Annex I and completed in accordance with the explanatory notes set out in Annex II. Article 3 Application This Decision shall apply from 1 January 2015. Article 4 Addressees This Decision is addressed to the Member States. Done at Brussels, 18 April 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 3, 5.1.2005, p. 1. (2) COM(2011) 700 final. ANNEX I Model form of the annual reports to be submitted by the Member State to the Commission, as referred to in Articles 1 and 2 ANNUAL REPORT on non-discriminatory inspections of animals, means of transport and accompanying documents carried out pursuant to Article 27 of Regulation (EC) No 1/2005 PART 1  Member State: [Member State]  Year in which non-discriminatory inspections referred to in this annual report were carried out by the competent authority: [yyyy] Contact details of the competent authority responsible for carrying out the non-discriminatory inspections referred to in this annual report or for submitting the report: Name and function of the responsible official at the competent authority ¦ ¦ Competent authority ¦ Address ¦ E-mail ¦ Telephone number ¦ PART 2 [Member State] [yyyy] Table 1 Types of non-discriminatory inspections carried out pursuant to Article 27(1) of Regulation (EC) No 1/2005 Section A: number of non-discriminatory inspections carried out by the competent authority Section B: number of animals, means of transport and accompanying documents checked during the non-discriminatory inspections Species (1): Bovine Porcine Ovine ~ Caprine Equidae Other Species (specify and add columns as necessary) Types of non-discriminatory inspections (2) 1 2 3 1 2 3 1 2 3 1 2 3 1 2 3 Section A Number of non-discriminatory inspections Section B Animals Means of transport Accompanying documents Table 2 Category and number of cases of non-compliances with Regulation (EC) No 1/2005 detected during the non-discriminatory inspections provided for in Article 27(1) thereof Category of non-compliance (3) 1. Fitness of animals for transport 2. Transport practices, space allowances, height 3. Means of transport and additional provisions for livestock vessels or vessels transporting sea containers, and for long journeys 4. Watering and feeding, journey times and resting periods 5. Documentation 6. Other cases of non-compliance Total number of non-compliances                Table 3 Category and number of actions taken by the competent authority following the detection of cases of non-compliances with Regulation (EC) No 1/2005 Category of non-compliance (4) A. Penalties imposed B. Enforcement and exchanges of information PART 3 Analysis of major deficiencies detected during the non-discriminatory inspections and action plan to address them as provided for in Article 27(2) of Regulation (EC) No 1/2005 [Member State] [yyyy] 1. ANALYSIS OF THE MAJOR DEFICIENCIES DETECTED DURING THE NON-DISCRIMINATORY INSPECTIONS For the purpose of this annual report, the following have been considered to be major deficiencies: ¦ ¦ ¦ ¦ ¦ ¦ 2. ACTION PLAN TO ADDRESS THE DEFICIENCIES DESCRIBED UNDER POINT 1. (1) List the number of non-discriminatory inspections in Section A and list the number of animals, means of transport and accompanying documents checked in Section B, separately for the different species of animals. (2) Refer to Part 1 of the Explanatory Notes set out in Annex II. (3) Refer to Part 2 of the Explanatory Notes set out in Annex II. (4) Refer to Part 3 of the Explanatory Notes set out in Annex II. ANNEX II Explanatory Notes for the model form of annual report set out in Annex I, as referred to in Article 2 PART 1 Types of non-discriminatory inspections carried out by the competent authority Types of non-discriminatory inspections Checks carried out on: 1. At place of departure, as provided for in Article 15(2) of Regulation (EC) No 1/2005 and after the animals are unloaded from the means of transport at the place of destination, when it is a slaughterhouse. Animals Means of transport Accompanying documents 2. During transport Animals Means of transport Accompanying documents 3. After the completion of the transport to verify compliance with journey times and resting periods. Accompanying documents - Journey logs or navigation printouts PART 2 Categories of non-compliances with the requirements of Regulation (EC) No 1/2005 Each non-discriminatory inspection carried out by the competent authority may result in the detection of more than one case of non-compliance with the requirements of Regulation (EC) No 1/2005 Category of non-compliance Corresponding provisions of Regulation (EC) No 1/2005 1. Fitness for transport Article 3(b) Chapter I and paragraph 1.9 of Chapter VI of Annex I 2. Transport practices; space allowances; internal height. Article 3(d), (e) and (g) Paragraph 1.2 of Chapter II and Chapters III and VII of Annex I 3. Means of transport and additional provisions for livestock vessels or vessels transporting sea containers and for long journeys. Article 3(c) and (h) Chapters II, IV and VI of Annex I 4. Watering and feeding, journey times and resting periods. Articles 3(a), (f) and (h) Chapter V of Annex I 5. Transport documentation; transporters authorisations; drivers certificates of competence and approval of means of transport. Journey logs, other than non-compliances referred to under category 4. Article 4, Article 5(4), Article 6(1), (5) and (8) Article 17(2) Annex II 6. Any other non-compliance not included in the previous categories. PART 3 Categories of action taken by the competent authority to address cases of non-compliance with the requirements of Regulation (EC) No 1/2005 Category of Action Action taken by the competent authority A Penalties imposed in accordance with rules laid down in national legislation pursuant to Article 25 of Regulation (EC) No 1/2005. B Enforcement and exchanges of information in accordance with Articles 23 and 26 of Regulation (EC) No 1/2005.